DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 26, 2021 has been entered.
 
Withdrawn Claim Rejections
The rejection of claims 17-19 under 35 U.S.C. 112(a), as failing to comply with the written description requirement is hereby withdrawn in view of the claim amendments filed on Mar. 26, 2021.
	
Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 recites “d) adding acetaminophen small quantities with continuous mixing…”.  The Examiner suggests adding the word “in” before “small”.  


Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 17-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Dhabhar (US 5,510,389; published: Apr. 23, 1996; in IDS dated 3/23/18), in view of Drugs.com (DayQuil Sever Cold & Flu; published: Oct. 23, 2014; of record), Sawyer et al. (US 2001/0007668; published: Jul. 12, 2001; of record) and Ashland (“PVP Polyvinylpyrrolidone polymers”; published online: Mar. 29, 2017; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Dhabhar is directed to concentrated acetaminophen solution compositions (Title).  Dhabhar teaches a method of making a highly concentrated solution (i.e., clear) by the following steps: 
(a) forming a solution of polyethylene glycols, propylene glycol and polyvinylpyrrolidone by mixing and heating to 70 °C; 
(b) dissolving acetaminophen into the solution, stirring and heating to 120 °C in the presence of nitrogen; 
(c) after removing from heat, guaifenesin is added and dissolved; 

(e) the mixture from step (d) is combined with the solution from step (c) and mixed until uniform (limitations of instant claims 17 and 19; Example IV).  The composition from Example IV has the following ingredients (wt%): acetaminophen (31.25), pseudoephedrine HCl (2.88), dextromethorphan HBr (0.96), guaifenesin (9.62), PEG 600 (21.12), PEG 1000 (19.26), propylene glycol (2.88), polyvinylpyrrolidone (i.e., a pharmaceutically acceptable polymeric solubilizing agent; 8.17) and purified water (3.86) (limitation of instant claims 17-18).
With regards to the instant claim 18, Dhabhar teaches that the polyethylene glycols useful herein are mixtures of those which are liquids at room temperature and have a molecular weight range of from about 300 to about 1000, more specifically from about 400 (i.e., PEG 400) to about 1000 and most preferred are from about 600 (i.e., PEG 600) to about 1000 (col. 3).
With regards to the newly added storage stability limitation in claim 17, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The final product of the instant claims and that of the prior art contains the same ingredients in overlapping concentrations, and therefore, one of ordinary skill in the art would expect that the properties of the final products of the instant claims and prior art would be the same under the same conditions. It is additionally noted, that since the Patent and Trademark Office does not have the In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
(a) One difference in the invention by Dhabhar (example IV) and the Applicants’ claimed invention (claim 1) is the sequence of adding the ingredients and cooling the solution.  In the prior art, the order of adding (and mixing the ingredients is as follows: polyethylene glycols, propylene glycol, polyvinylpyrrolidone, acetaminophen, guaifenesin, pseudoephedrine HCl, dextromethorphan HBr and doxylamine succinate, whereas the claims require the following order: polyethylene glycol, propylene glycol, polyvinylpyrrolidone, water, acetaminophen, guaifenesin, dextromethorphan HBr and phenylephrine HCl.  However, there is no clear indication in the Applicants’ specification that the sequence of adding the agents will affect the claimed invention.  
(b) Dhabhar does not teach wherein acetaminophen and guaifenesin is mixed while the temperature is at 70 +/- 10 °C, as required by instant claim 17.
(c) Dhabhar does not teach wherein phenylephrine HCl is added in the last mixing step, as required by instant claim 17.  However, such deficiency is cured by Drugs.com.
TM Severe Cold & Flu is a formulation containing active ingredients: acetaminophen, dextromethorphan, guaifenesin and phenylephrine (all claimed active ingredients), which is a combination medicine used to treat headache, fever, body aches, cough, chest congestion, stuffy nose, and sinus congestion caused by allergies, the common cold, or the flu (p. 1).
(d) Dhabhar does not specifically teach that the polyvinylpyrrolidone and acetaminophen is added “in portions”, as required by instant claim 17. However, such deficiencies are cured by Sawyer et al. and Ashland.
Sawyer et al. teach an acetaminophen-containing formulation wherein the formulation is prepared by adding acetaminophen to the formulation mixture in 5-gram portions in order to obtain complete solubility and a clear solution ([0045]).
As evidenced by Ashland, organic solvents, such as glycols, can dissolve 10% or more polyvinylpyrrolidone polymers at room temperature (p. 9).  Furthermore, it is noted that Dhabhar teaches that polyvinylpyrrolidone has different solubility characteristics based on its polymeric structure.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
(a) The following is a quotation from MPEP §2144.04 that discusses legal precedent as a source of supporting rationale: 
If the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine 
The following is the legal precedent specifically for changes in the sequence of adding ingredients from MPEP §2144.04: 
In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Since the Applicants’ specification provided no evidence that the sequence of adding ingredients was critical to the claimed invention, the change in the sequence is routine optimization, which is not inventive and therefore it would have been prima facie obvious to a person of ordinary skill to modify the order of adding the agents.
(b) Regarding the temperature of the 4th and 5th step as specified in claim 17, MPEP §2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Dhabhar teaches mixing acetaminophen at 120 °C and guaifenesin at room temperature (or after being removed from the heat; so anywhere between room temperature and 120 °C) (Example IV).  The Applicants' specification provides no evidence that the selected temperatures in claim 17 was not due to routine optimization prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the temperature.  One of ordinary skill in the art would have been motivated to change the temperature as this could be expected to be advantageous for altering the time to dissolve or protect against degradation products.
(c) Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (decongestant of Dhabhar (pseudoephedrine HCl) for phenylephrine HCl for the purpose of relieving nasal congestion) (See MPEP 2144.06-II).
(d) The disclosures of Dhabhar and Sawyer et al. are each directed to acetaminophen-containing formulations.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to add the acetaminophen “in portions” in the method steps of Dhabhar, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Sawyer et al. teach that adding in (5 gram) portions is one way to obtain a completely dissolved solution that is characterized by a clear solution.  Furthermore, as Dhabhar teaches that polyvinylpyrrolidone has different solubility characteristics based on its polymeric structure and as evidenced by Ashland, that glycol solvents solubilize 10% or more of polyvinylpyrrolidone polymers, it would, therefore, have also been prima facie obvious to 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the instantly claimed method, which is directed to an efficient, “one-pot” process for preparing a clear liquid softgel fill composition, differs from the primary reference Dhabhar in that the Dhabhar process requires first forming a specific type of acetaminophen by treating 40hydroxyacetophenone oxime with a Beckman rearrangement catalyst Remarks: p. 8, 1st full ¶ and p. 9, 1st ¶). Applicants also argue that the claimed method does not require an additional step to remove the solution after dissolving acetaminophen (Remarks: p. 8, last ¶). 
This is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ”one-pot”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, it is noted, that the instant claim contains the open-ended “comprising claim language and therefore, can contain additional steps not specifically recited in the claim and still read on the claimed method.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617